DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 02/28/2022. Claims 1-14 are pending in the application. Claims 1, 2, 3 and 10 are amended.
Each and every objection previously set forth in the Non-Final Office Action mailed 11/30/2021 is hereby withdrawn.
The 101 rejection of claims 1-14 previously set forth in the Non-Final Office Action mailed 11/30/2021 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 02/28/2022 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly. 
In regards to independent claim 1, Applicant argued that cited reference Kamimura “does not show, teach or suggest a biological information determination device which acquires information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device, as is recited in amended independent claim 1”. However, Kamimura teaches the biological information determination device which acquires information in Fig. 1 in the gene expression information management apparatus 100 and in paragraphs [0016] and [0228]. The limitation of “relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device” is non-functional descriptive material which describes the type of information because the information acquiring step would be performed the same regardless of the type of information. The type of information does not contribute to producing a functional step or serving a purpose, but is only used to populate a database comprising associated pieces of information about populations for different types of biological particles. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the amendment step with any type of data because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Applicant also argued that cited reference Kamimura “does not show, teach or suggest a nucleotide sequence information determination device which acquires information relating to the population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, as is recited in amended claim 1.” However, Kamimura teaches a nucleotide sequence information determination device which acquires information in Fig. 1 in the gene expression information management apparatus 100 and paragraph [0166]. The limitation of “relating to the population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device” is non-functional descriptive material which describes the type of information because the information acquiring step would be performed the same regardless of the type of information. The type of information does not contribute to producing a functional step or serving a purpose, but is only used to populate a database comprising associated pieces of information about populations for different types of biological particles. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.
In addition, Applicant argued that cited reference Kamimura “does not show, teach or suggest wherein the integration device associates and registers the information relating to the population obtained based on the image and the information relating to the population obtained based on the nucleotide sequence information in the integrated database in addition to the biological image and the nucleotide sequence information, as is recited in independent claim 1.” However, Kamimura teaches registering the information in paragraph [0228]. The limitation of “relating to the population obtained based on the image and the information relating to the population obtained based on the nucleotide sequence information in the integrated database in addition to the biological image and the nucleotide sequence information” is non-functional descriptive material because the information registering step would be performed the same regardless of the type of information. The type of information does not contribute to producing a functional step or serving a purpose, but is only used to populate a database comprising associated pieces of information about populations for different types of biological particles.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.
In regards to independent claims 2, 3 and 10, and dependent claims 4-9 and 11-14, the emphasized limitations that the Applicant argues in claims 2, 3, and 10 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Further, regarding the new limitations recited in claims 1, 2, 3 and 10, it is submitted that they are properly addressed.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (US 20150298091 A1, hereinafter Weitz) in view of Kamimura et al. (JP 2003242154 A, hereinafter Kamimura).

Regarding Claim 1, Weitz discloses an integration system comprising: 
a central processing unit, the central processing unit accessing a program from memory, the program being executable by the central processing unit ([0134]-[0137]: In some cases, the sensor may be connected to a processor, which in turn, cause 20 an operation to be performed on the fluidic droplet) including 
a biological image acquiring device ([0177]: Fig. 2 shows schematics and operation of a microfluidic device) which acquires, from a sample including biological particles which are a detection target …encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), 
a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
a nucleotide sequence information acquiring device which acquires nucleotide sequence information of the biological particles ([0031]: Figs. 2A-2B illustrate a microfluidic device; [0035]: Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 
However, Weitz does not explicitly teach “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database, a biological information determination device which acquires information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device; and a nucleotide sequence information determination device which acquires information relating to the population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers the information relating to the population obtained based on the image and the information relating to the population obtained based on the nucleotide sequence information in the integrated database in addition to the biological image and the nucleotide sequence information”.
On the other hand, in the same field of endeavor, Kamimura teaches 
an integration device (Fig. 4; [0176]: In this system, the gene expression information management apparatus 100 and an external system 200 that provides an external database such as sequence information and an external program such as a homology search are generally connected via a network 300 so that they can communicate with each other) which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database ([0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data;  [0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
a biological information determination device which acquires information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device (Fig. 1; [0221]: First, the gene expression information management apparatus 100 accesses the image database 106g and the cDNA clone database 106a by the processing of the expression level estimation unit 102g, and acquires image data and a base sequence (step SG-1); [0232]: As shown in FIG. 14, in the list report screen, information about one cDNA clone is displayed in one line [See Figs. 14-18, para [0228]- [0298]); and 
a nucleotide sequence information determination device which acquires information relating to the population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device (Figs. 1, the gene expression information management apparatus 100; c: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed. See also Figs. 14-18, para [0009], [0228]- [0298]]),
wherein the integration device associates and registers the information relating to the population obtained based on the image and the information relating to the population obtained based on the nucleotide sequence information in the integrated database in addition to the biological image and the nucleotide sequence information ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h. See also Figs. 14-18, para [0228]- [0298]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Weitz with the teachings of Kamimura to include “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database, a biological information determination device which acquires information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device; and a nucleotide sequence information determination device which acquires information relating to the population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers the information relating to the population obtained based on the image and the information relating to the population obtained based on the nucleotide sequence information in the integrated database in addition to the biological image and the nucleotide sequence information”
The motivation for doing so would be to utilize a database system that centrally manages experimental data, and makes full use of data mining techniques, as recognized by Kamimura ([0011]: of Kamimura: In addition, by introducing a database system that centrally manages experimental data related to in situ hybridization and making full use of data mining techniques, it is possible to discover knowledge that could not be discovered by conventional manual analysis on a computer system).

Regarding Claim 2, Weitz discloses an integration system comprising: a central processing unit, the central processing unit accessing a program from memory, the program being executable by the central processing unit ([0134]-[0137]: In some cases, the sensor may be connected to a processor, which in turn, cause 20 an operation to be performed on the fluidic droplet) including:
a biological image acquiring device ([0177]: Fig. 2 shows schematics and operation of a microfluidic device) which acquires, from a sample including biological particles which are a detection target… encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
a nucleotide sequence information acquiring device which acquires nucleotide sequence information of the biological particles ([0031]: Figs. 2A-2B illustrate a microfluidic device; [0035]: Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 
However, Weitz does not explicitly teach “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database; a biological information determination device which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device; and a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second individual information in the integrated database when the first individual information and the second individual information are determined to be similar information based on predetermined criteria.”
On the other hand, in the same field of endeavor, Kamimura teaches 
an integration device (Fig. 4; [0176]: In this system, the gene expression information management apparatus 100 and an external system 200 that provides an external database such as sequence information and an external program such as a homology search are generally connected via a network 300 so that they can communicate with each other) which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database ([0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data; [0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
a biological information determination device (Fig. 1, gene expression information management device 100) which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device (Fig. 1; [0221]: First, the gene expression information management apparatus 100 accesses the image database 106g and the cDNA clone database 106a by the processing of the expression level estimation unit 102g, and acquires image data and a base sequence (step SG-1); [0232]: As shown in FIG. 14, in the list report screen, information about one cDNA clone is displayed in one line [See Figs. 14-18, para [0228]- [0298]); and 
a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device (Fig. 1, the gene expression information management apparatus 100; [0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed [second individual information]. See also Figs. 14-18, para [0009], [0228]- [0298]), 
wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second individual information in the integrated database ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h. See also Figs. 14-18, para [0228]- [0298]) 
when the first individual information and the second individual information are determined to be similar information based on predetermined criteria ([0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Weitz with the teachings of Kamimura to include “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database; a biological information determination device which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device; and a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second individual information in the integrated database when the first individual information and the second individual information are determined to be similar information based on predetermined criteria.”
The motivation for doing so would be to perform clustering by using an integration device which associates and registers the biological image and the nucleotide sequence information, as recognized by Kamimura ([0035] of Kamimura: Furthermore, by inputting an arbitrary gene sequence, it is possible to perform clustering with the registered cDNA clone sequence for the input gene and display information (such as image data) relating to cluster sequences belonging to the same cluster).

Regarding Claim 3, Weitz discloses an integration system comprising: a central processing unit, the central processing unit accessing a program from memory, the program being executable by the central processing unit ([0134]-[0137]: In some cases, the sensor may be connected to a processor, which in turn, cause 20 an operation to be performed on the fluidic droplet) including
a biological image acquiring device ([0177]: Fig. 2 shows schematics and operation of a microfluidic device) which acquires, from a sample including biological particles which are a detection target… encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
a nucleotide sequence information acquiring device which acquires nucleotide sequence information of the biological particles ([0031]: Figs. 2A-2B illustrate a microfluidic device; Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 
However, Weitz does not explicitly teach “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database; a biological information determination device which acquires a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired by the biological image acquiring device, and a nucleotide sequence information determination device which acquires a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information.”
On the other hand, in the same field of endeavor, Kamimura teaches an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database (Fig. 3, Fig. 4; [0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data;[0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
a biological information determination device ([0019]: Fig. 1; gene expression information management device 100) which acquires a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired by the biological image acquiring device (Fig. 1; [0221]: First, the gene expression information management apparatus 100 accesses the image database 106g and the cDNA clone database 106a by the processing of the expression level estimation unit 102g, and acquires image data and a base sequence (step SG-1); [0232]: As shown in FIG. 14, in the list report screen, information about one cDNA clone is displayed in one line [See Figs. 14-18, para [0228]- [0298]), and 
a nucleotide sequence information determination device which acquires a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device (Figs. 1, the gene expression information management apparatus 100; [0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed; [0266]: When the cDNA clone is a known gene, information on the known gene is displayed in each field… “Hit length, Hit Identity” is how much the nucleotide sequence of the cDNA is in the gene sequence. See also Figs. 14-18, para [0009], [0228]- [0298]), 
wherein the integration device associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h; [0266]: When the cDNA clone is a known gene, information on the known gene is displayed in each field… “Hit length, Hit Identity” is how much the nucleotide sequence of the cDNA is in the gene sequence); 
based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information ([0228]: Based on the nucleotide sequence information for which the locus is specified, the locus of the cDNA clone or the cluster is specified (step SJ-1); [0229] Next, the chromosome map creation unit 102m has information on the nucleotide sequence at the locus of the chromosome (for example, image data, nucleotide sequence)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Weitz with the teachings of Kamimura to include “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database; a biological information determination device which acquires a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired by the biological image acquiring device, and a nucleotide sequence information determination device which acquires a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information.”
The motivation for doing so would be to allow data browsing for each cDNA clone, as recognized by Kamimura ([0232] of Kamimura: FIG. 14 shows a list report screen displayed when browsing data for each cDNA clone. As shown in FIG. 14, in the list report screen, information about one cDNA clone is displayed in one line).

Regarding Claim 4, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1. 
Weitz further teaches wherein, in a state in which a fluid including the sample flows in a flow cell, the biological image acquiring device acquires the biological image by imaging the fluid (See Weitz, [01113]: In one set of embodiments, droplets are formed containing a cell or other source of nucleic acid, and a particle…  The droplets may also be created on the fluidic device, and/or the droplets may be created separately then brought to the device; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres, produced in accordance with one embodiment of the invention).

Regarding Claim 5, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1.
Kamimura further teaches a biological information determination device (See Kamimura, Fig. 1; gene expression information management device 100) which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device (See Kamimura, [0155]: Further… the cluster sequence homology search result, the image data, the base sequence, the expression level, and the sample are collected. Based on at least one of information on the tissue, information on the growth stage or aging stage of the collected tissue, information on whether or not the expression of the gene is seen, and information on the site where the expression is seen); and 
a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device (See Kamimura, [0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed), 
wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second individual information in the integrated database (See Kamimura, [0165]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data of the in situ hybridization result, and annotation information (related to the collected tissue) for the image data)
when the first individual information and the second individual information are determined to be similar information based on predetermined criteria (See Kamimura, [0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score).

Regarding Claim 6, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1.
Kamimura further teaches an analysis device for identifying the nucleotide sequence information of the biological particles of a newly acquired biological image or identifying a biological image of nucleotide sequence information of a newly acquired organism based on association between the biological image and the nucleotide sequence information registered in the integrated database (See Kamimura, Fig. 1, information management apparatus 100; [0015]: Since the sequence is extracted and the base sequence corresponding to the image data and its similar base sequence are displayed, the gene expressed in the image data can be easily identified;  [0035]: Furthermore, by inputting an arbitrary gene sequence, it is possible to perform clustering with the registered cDNA clone sequence for the input gene and display information (such as image data) relating to cluster sequences belonging to the same cluster).

Regarding Claim 7, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 6.
Kamimura further teaches wherein the analysis device carries out identification further based on obtained attribute information relating to the biological particles (See Kamimura,  [0015]: According to this apparatus, image data relating to gene expression is input, the base sequence of the expressed gene (for example, the base sequence of a cDNA clone, etc.) is input, a homology search is performed on the input base sequence, and similar bases Since the sequence is extracted and the base sequence corresponding to the image data and its similar base sequence are displayed, the gene expressed in the image data can be easily identified; [0204]: Fig. 14 shows tests of droplet integrity and random barcoding. Fig. 14A shows schematic and results of droplet integrity control experiment: mouse and human cells are co-encapsulated to allow unambiguous identification of barcodes shared across multiple cells).

Regarding Claim 8, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1.
Kamimura further teaches wherein the integration device estimates a classification group of the biological particles based on the biological image or the nucleotide sequence information (See Kamimura, [0195]:  The expression level estimation unit 102g is configured to estimate the expression level of the gene in the image data based on the image data and / or the base sequence, and the expression level estimated by the expression level estimation unit; [0023]: For example, by classifying cDNAs (EST sequences) derived from the same mRNA into the same clusters, the same properties are obtained).

Regarding Claim 9, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 6.
 Kamimura further teaches wherein the analysis device determines a growth state of the biological particles based on the biological image (See Kamimura, [0318]: Further, according to the present invention, the image data includes information on the collected tissue, information on the growth stage or aging stage of the collected tissue) and
determines a type of the biological particles based on the nucleotide sequence information ([0228]: Based on the nucleotide sequence information for which the locus is specified, the locus of the cDNA clone or the cluster is specified (step SJ-1); [0229]: Next, the chromosome map creation unit 102m has information on the nucleotide sequence at the locus of the chromosome (for example, image data, nucleotide sequence).

Regarding Claim 10, Weitz discloses an integration method comprising: accessing, by a central processing unit, a program from memory, the program being executable by the central processing unit ([0134]-[0137]: In some cases, the sensor may be connected to a processor, which in turn, cause 20 an operation to be performed on the fluidic droplet) including:
a biological image acquiring step of acquiring, from a sample including biological particles, which are a detection target ([0177]: …encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
a nucleotide sequence information acquiring step of acquiring nucleotide sequence information of the biological particles ([0031]: Figs. 2A-2B illustrate a microfluidic device; [0035]: Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 
However, Weitz does not explicitly teach “an integration step of associating and registering the biological image and the nucleotide sequence information acquired from biological particles of the same type in an integrated database; a biological information determination step of acquiring a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired in the biological image acquiring step; and a nucleotide sequence information determination step of acquiring a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired in the nucleotide sequence information acquiring step, wherein the integration step associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information.”
On the other hand, in the same field of endeavor, Kamimura teaches 
an integration step of associating and registering the biological image and the nucleotide sequence information acquired from biological particles of the same type in an integrated database (Fig. 1, Fig. 4; [0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data;[0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
a biological information determination step of acquiring a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired in the biological image acquiring step (Fig. 1; [0221]: First, the gene expression information management apparatus 100 accesses the image database 106g and the cDNA clone database 106a by the processing of the expression level estimation unit 102g, and acquires image data and a base sequence (step SG-1); [0266]: When the cDNA clone is a known gene, information on the known gene is displayed in each field… “Hit length, Hit Identity” is how much the nucleotide sequence of the cDNA is in the gene sequence. [See Figs. 14-18, para [0228]- [0298]); and 
a nucleotide sequence information determination step of acquiring a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired in the nucleotide sequence information acquiring step ((Figs. 1, the gene expression information management apparatus 100; [0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed. See also Figs. 14-18, para [0009], [0228]- [0298]]); [0266]: When the cDNA clone is a known gene, information on the known gene is displayed in each field… “Hit length, Hit Identity” is how much the nucleotide sequence of the cDNA is in the gene sequence), 
wherein the integration step associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h)
based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information ([0228]: Based on the nucleotide sequence information for which the locus is specified, the locus of the cDNA clone or the cluster is specified (step SJ-1); [0229] Next, the chromosome map creation unit 102m has information on the nucleotide sequence at the locus of the chromosome (for example, image data, nucleotide sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Weitz with the teachings of Kamimura to include “an integration step of associating and registering the biological image and the nucleotide sequence information acquired from biological particles of the same type in an integrated database; a biological information determination step of acquiring a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired in the biological image acquiring step; and a nucleotide sequence information determination step of acquiring a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired in the nucleotide sequence information acquiring step, wherein the integration step associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information.”
The motivation for doing so would be to allow data browsing for each cDNA clone, as recognized by Kamimura ([0232] of Kamimura: FIG. 14 shows a list report screen displayed when browsing data for each cDNA clone. As shown in FIG. 14, in the list report screen, information about one cDNA clone is displayed in one line).

Regarding Claim 11, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3.
 	Weitz further teaches wherein, in a state in which a fluid including the sample flows in a flow cell, the biological image acquiring device acquires the biological image by imaging the fluid (See Weitz, [0113]: In one set of embodiments, droplets are formed containing a cell or other source of nucleic acid, and a particle…  The droplets may also be created on the fluidic device, and/or the droplets may be created separately then brought to the device; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres, produced in accordance with one embodiment of the invention).

Regarding Claim 12, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3.
Kamimura further teaches a biological information determination device (See Kamimura, Fig. 1, gene expression information management apparatus 100) which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device (See Kamimura, [0155]: Further… the cluster sequence homology search result, the image data, the base sequence, the expression level, and the sample are collected. Based on at least one of information on the tissue, information on the growth stage or aging stage of the collected tissue, information on whether or not the expression of the gene is seen, and information on the site where the expression is seen [first individual information]); and 
a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device (See Kamimura, [0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed [second individual information]), 
wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second individual information in the integrated database (See Kamimura, [0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h)
when the first individual information and the second individual information are determined to be similar information based on predetermined criteria (See Kamimura, [0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score).

Regarding Claim 13, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3. 
Kamimura further teaches an analysis device for identifying the nucleotide sequence information of the biological particles of a newly acquired biological image or identifying a biological image of nucleotide sequence information of a newly acquired organism based on association between the biological image and the nucleotide sequence information registered in the integrated database (See Kamimura, Fig. 1, information management apparatus 100; [0015]: Since the sequence is extracted and the base sequence corresponding to the image data and its similar base sequence are displayed, the gene expressed in the image data can be easily identified; [0035]: Furthermore, by inputting an arbitrary gene sequence, it is possible to perform clustering with the registered cDNA clone sequence for the input gene and display information (such as image data) relating to cluster sequences belonging to the same cluster).

Regarding Claim 14, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3.
 Kamimura further teaches wherein the integration device estimates a classification group of the biological particles based on the biological image or the nucleotide sequence information (See Kamimura, [0195]:  The expression level estimation unit 102g is configured to estimate the expression level of the gene in the image data based on the image data and / or the base sequence, and the expression level estimated by the expression level estimation unit; [0023]: For example, by classifying cDNAs (EST sequences) derived from the same mRNA into the same clusters, the same properties are obtained).




Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168